Citation Nr: 9915330	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-25 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for residuals of 
thrombophlebitis of the right leg with varicose veins of the 
ankle and stasis ulcer, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
February 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran's claim 
for an increased evaluation for his residuals of 
thrombophlebitis of the right leg with varicose veins of the 
ankle and stasis ulcer, currently evaluated as 30 percent 
disabling.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition has been obtained by the RO.

2.  The veteran's service-connected venous disease of the 
right leg is manifested by persistent edema, stasis 
pigmentation, and intermittent ulceration; there is medical 
evidence of superficial veins above and below the knee, but 
not of involvement of the long saphenous vein, ranging over 2 
cm in diameter, with marked distortion and sacculation; there 
is also a history of deep venous thrombosis, but the medical 
evidence does not show that the ulceration is persistent. 


CONCLUSION OF LAW

The criteria for a 40 percent rating for thrombophlebitis of 
the right leg with varicose veins have been met.  38 C.F.R. 
§  4.104, Diagnostic Codes 7120, 7121 (1997, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
residuals of right leg thrombophlebitis should be increased 
to reflect more accurately the severity of his 
symptomatology.  As a preliminary matter, it is noted that 
the veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  In addition, the Board is 
satisfied that the record contains all evidence necessary for 
an equitable disposition of this appeal, and that the RO has 
fulfilled its duty to assist the veteran in developing the 
facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1 (1998).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to evaluation of diseases 
of the arteries and veins, including thrombophlebitis and 
varicose veins, were amended, effective January 12, 1998.  
See 62 Fed. Reg. 65207-65244 (1998) (presently codified at 38 
C.F.R. §§ 4.104 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of Appeals 
for Veterans Claims (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will evaluate the veteran's right leg 
residuals of thrombophlebitis under both the current and 
former versions of the regulations, and apply the most 
favorable result to the veteran.

Under code criteria in effect prior to the regulatory changes 
(hereinafter "former code"), a 30 percent evaluation for 
unilateral thrombophlebitis was granted where the condition 
was productive of persistent swelling of the leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis.  A 60 percent evaluation was 
granted where the condition was productive of persistent 
swelling, subsiding only very slightly and incompletely with 
recumbency elevation, with pigmentation cyanosis, eczema or 
ulceration.

Under current code, post-phlebitic syndrome warrants a 20 
percent evaluation where productive of persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
evaluation where productive of persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration; and a 60 percent evaluation where productive of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.

In the alternative, the veteran's disability may be evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7120 for varicose 
veins.  Under former code, varicose veins were evaluated 
differently depending upon whether bilateral or unilateral.  
As the veteran has service connection only for his right leg, 
his disability is evaluated as unilateral.  Under former 
code, unilateral varicose veins were awarded a 20 percent 
disability evaluation if moderately severe, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1 to 2 cm in 
diameter, with symptoms of pain or cramping on exertion, no 
involvement of the deep circulation; a 40 percent evaluation 
if severe, involving superficial veins above and below the 
knee, with involvement of the long saphenous, ranging over 2 
cm in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of the deep 
circulation; and a 50 percent evaluation if pronounced, with 
the findings of the severe condition with secondary 
involvement of the deep circulation, as demonstrated by 
Trendelenburg's and Perthe's tests, with ulceration and 
pigmentation.  38 C.F.R. § 4.104, Diagnostic Code 7120 
(1997).

Under current code, varicose vein symptomatology and rating 
schedule is identical to that set forth for post-phlebitic 
syndrome.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(1998).

Service connection was granted in June 1970 for residuals of 
acute thrombophlebitis of the right leg with varicose veins 
about the right ankle, evaluated as 10 percent disabling.  
The evaluation was increased to 30 percent in November 1990.  
The veteran filed this most recent claim for a higher 
evaluation in September 1996, alleging entitlement to a 60 
percent evaluation.  A January 1997 rating decision denied 
the claim for increase, continuing the evaluation at 30 
percent, and this appeal ensued.  Although the veteran has 
thrombophlebitis in other extremities, he is service-
connected for the condition in his right leg only.

The veteran has a long history documented in the claims file 
of treatment for residuals of thrombophlebitis of the right 
leg.  The claims file contains VA treatment records from the 
Louisville, Kentucky VA medical center (VAMC) dating from 
1981 to March 1998.  The veteran's symptoms, as documented in 
outpatient treatment reports, consistently have included 
edema to varying degrees dating back to as early as 1981.  He 
also has manifested ulceration of the right leg and ankle on 
an intermittent, but not frequent, basis.  The most recent 
ulceration of the right leg documented in the claims file 
occurred in August 1996, which had healed by a VA examination 
conducted in November 1996.  A prior ulceration of the right 
leg occurred in October 1990.  VAMC outpatient treatment 
records also consistently note varicose veins, 
hyperpigmentation and stasis dermatitis in the right leg and 
ankle.

The veteran was examined by a VA examiner in November 1996.  
It was observed that he wore Jobst stockings on both legs, 
that the skin of his lower legs is hyperpigmented and scaly, 
that he had stasis dermatitis, and that no ulceration or 
swelling was present at the time.  The veteran reported 
occasional numbness in his feet.

In May 1997 the veteran had an episode of deep venous 
thrombosis for which he was hospitalized for five days.  On 
discharge, he was maintained on medications and received 
treatment at the VA anticoagulation clinic throughout 1997 
and into 1998.

In May 1998, another VA examination was performed.  The 
examiner noted that the veteran wore thigh high Jobst 
stockings in addition to support socks over the lower legs.  
The veteran reported sharp and intermittent pain at the site 
of his varicose veins which decreases with elevation of the 
legs.  The veteran stated he must elevate his legs daily.  He 
described tenderness at the site of healed ulcers.  He 
reported that his legs ache after 15-20 minutes of standing, 
but he can walk three blocks at a time to get to his car from 
work.  At the time of the examination, he had a part-time job 
working 24 hours a week for which he was on call and could 
decline duty if he did not feel well.  On physical 
examination, the examiner noted spider varicose veins of the 
right thigh and large varicose veins of the calf.  These were 
nontender.  On his right ankle he had a large varicose vein 
and an area of 13 centimeters long with increased 
pigmentation and thickened skin wrapping around to the 
lateral ankle.  There was no ulceration at the time of the 
examination.  The ankle skin was dry but not fissuring or 
flaking and he was negative for Hoffman's phenomenon.  His 
right calf and right ankle were approximately 3 centimeters 
smaller in circumference than the left.  There was nonpitting 
swelling, but it is unclear from the examination report 
whether this occurred in the right and left legs or only in 
the left leg.

As noted above, a 40 percent rating is warranted under either 
of the applicable diagnostic codes (7120 or 7121) if there is 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.  The Board finds that there 
is ample medical evidence of stasis pigmentation and the 
competent evidence is at least in equipoise on the question 
of whether there is persistent edema.  Thus an increased 
rating of 40 percent under the criteria effect from January 
12, 1998 is warranted.  Karnas, supra.  The Board further 
finds that the veteran is not entitled to a 50 percent 
evaluation under the former code for varicose veins of the 
right leg.  While he has had an episode of deep vein 
thrombosis requiring hospitalization, which indicates 
involvement of the deep circulation, and there is medical 
evidence of superficial veins above and below the knee, the 
relevant clinical records do not show involvement of the long 
saphenous vein in the right leg, ranging over 2 cm in 
diameter, marked distortion and sacculation.  
 
A 60 percent evaluation is not warranted under either the 
current code provisions for post-phlebitic syndrome and 
varicose veins or former code for thrombophlebitis.  The 
veteran has not had persistent ulceration of the right leg as 
required by current code for a 60 percent evaluation, as 
ulceration has been infrequent.  There is no evidence of 
persistent swelling, subsiding only very slightly and 
incompletely with recumbency elevation as required for a 60 
percent evaluation under former code.  The veteran has stated 
his symptoms, including pain and swelling, are eased by 
elevation.

The Board parenthetically notes that the United States Court 
of Appeals for Veterans Claims has addressed the issue of 
effective dates when there is a change in law or regulation.  
DeSousa v. Gober, 10 Vet. App 461 (1997) and Rhodan v. West, 
12 Vet. App. 55 (1998) are clear that an effective date may 
be no earlier than the effective date established in the 
regulation.  In this case, the Board finds that there is 
medical evidence of persistent edema and stasis pigmentation 
but not persistent ulceration, which satisfies the criteria 
for a 40 percent rating, but no more, under the revised 
diagnostic code that went into effect January 12, 1998.  The 
RO should rate the veteran's venous disease of the right leg 
accordingly. 

The Board also notes that implicit within the regulatory 
framework of the VA is the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice or more for the same symptomatology; such a result 
would overcompensate him for the actual impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.14.  In the area 
of workers' compensation law, such duplication has often been 
referred to as "pyramiding of benefits," " pyramiding of 
disabilities," or "pyramiding of compensation."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993). The critical element in 
determinations of this nature is whether the symptomatology 
for one of several conditions is duplicative of, or 
overlapping with, the symptomatology of another condition.  
If it is, compensation may not be granted for both 
conditions.  Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board observes that the veteran's thrombophlebitis or 
post-phlebitic syndrome and varicose veins of the right leg 
are not separate and distinct entities and have already been 
service connected as part of the overall disability picture 
concerning his right leg.  In evaluating this disability, the 
RO has considered both Diagnostic Code 7120, pertaining to 
varicose veins, and Diagnostic Code 7121, relevant to 
phlebitis or thrombophlebitis, and the Board has granted a 40 
percent rating under the revised criteria, which, as noted 
above, are identical under Codes 7120 and 7121.  In addition, 
the Board also points out that the phlebitis and varicose 
veins are both symptoms of the same disorder, chronic venous 
disease.  To assign separate ratings would constitute 
pyramiding under 38 C.F.R. § 4.14.

Finally, the board has considered the veteran's allegation in 
his substantive appeal that his right leg thrombophlebitis 
has interfered with his ability to maintain employment.  
Although it is clear that the veteran's disability affects 
his ability to stand or sit for long periods, these 
difficulties are adequately accounted for by the schedular 
criteria contained in the applicable rating criteria.  There 
is no indication that the veteran's disability presents such 
an unusual disability picture so as to render impractical the 
applicable schedular standards.  As such, the criteria for 
submission for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-339 (1996), Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).





ORDER

An increased evaluation of 40 percent for the veteran's 
residuals of thrombophlebitis of the right leg with varicose 
veins of the ankle and stasis ulcer is granted subject to 
provisions governing the payment of VA monetary benefits.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

